Title: From Thomas Jefferson to Samuel Huntington, 28 June 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond June 28. 1780. 9. o’clock P.M.

The want of intelligence of the Southern movements of the enemy, and the anxieties we have felt on that account, cannot have been less experienced by Congress. Having just now received a state of things as they are at present in that quarter, from Governor Nash, and from Colo. Monroe (the gentleman whom in a former  letter I had informed Congress I had sent to hang as near as he could about the enemy’s principal post and inform me of their movements by riders posted between us for that purpose) I take for granted Congress will be glad to have it communicated. I therefore have thought the occasion sufficient to set in motion the line of riders established from hence to Philadelphia, with orders to them however to return immediately to their fixt stations, that they may not be out of the way to receive the particular communications for the conveyance of which they have been established.
The embarkation spoken of by Govr. Nash and Colo. Monroe, cannot have been destined for this state, or they would have been here before this; had they reached our capes by yesterday, I must have known it at this hour.
Governor Nash, at the time of writing his letter, seems not to have heard of the motions of our militia. It is certain however that some of them were at Roanoke on the 20th. and that the whole have got that far by this time; being 2500 in number.
I have been greatly mortified at the detention of the important supply you had called for, so much longer than I had expected. I had every reason to beleive it might have been sent from hence by the 19th. It does not however go off, till tomorrow. It will I hope be nearly what I had given you reason to expect in my letter on that subject.
I have the honor to be with every sentiment of esteem & respect Your Excellency’s most obedient & most humble servt.,

Th: Jefferson


P.S. The Quarter-master has provisions on board vessels ready to proceed to the Head of Elk, which however he dares not send into our bay, that having been for some time occupied by from seven to eleven privateers, the largest of 20 guns, who take whatever goes out of our rivers. Our provisions when collected, whether destined for the Northward or Southward will be effectually blocked up. Land-transportation cannot possibly be procured.

